PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 9,565,200
Issue Date: February 07, 2017
Application No. 14/853,464
Filed: September 14, 2015
Attorney Docket No. 13934.105021
:
:
:                        NOTICE     
:
:



This is a decision on the petition under 37 CFR 1.182, filed February 24, 2022, to expedite consideration of the notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed February 24, 2022. The requisite $420 petition fee to expedite consideration has been received. 

The present request is not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Robert T. Neufeld appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The petition under 37 CFR 1.182 is GRANTED.

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

This patent file is no longer entitled to small entity status.  Accordingly, all future fees paid in this patent file must be paid at the undiscounted rate.  

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619. 



/JONYA SMALLS/Paralegal Specialist, OPET